DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/6/2022, with respect to the rejection(s) of claim(s) 1 under Non-Final rejection in view of anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of obviousness.
Claim Objections
Claim 21 objected to because of the following informalities:  Claim 21 does NOT end in a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, the “powder layer forming device configured to…” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on pp. 4 as a powder chamber (10) and flattening roller (12).
Regarding claim 1, the “fabrication liquid discharge device configured to…” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on pp. 6 as a carriage and two liquid discharge heads (52a and 52b) mounted on the carriage.
Regarding claim 1, the “processing circuitry configured to control the …” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on pp. 23 as a programmed processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mark (WO 2014/197732), and further in view of Busbee (US 2019/0039310).
Regarding claim 1, Mark discloses: an enclosed chamber ([0094]), rollers ([0096]), gantry ([0106]), plural nozzles (see Figs. 14A-C, [0045]), and controller ([0010]).  
Mark is silent as to the recited controller / processor / circuitry functions.
In the same field of endeavor of additive manufacturing apparatuses (see title, abs), Busbee discloses: a processing circuitry (controller of abs) configured to vary the mass flow of powder to the deposition head (see [0185] – valve is controlled by the controller as capable of varying the flow rate exiting the outlet – this necessarily alters the kinetic energy as kinetic energy is related to velocity as ½*mass*velocity^2 as a skilled artisan would recognize).
To add the controller functions of Busbee to the additive manufacturing apparatus of Mark had the benefit that it allowed for a print delay between the timing of fluid exiting the nozzle and exposure to a curing source ([0230]). 
It would have been obvious to one of ordinary skill in the art to combine the controller functions of Busbee with the additive manufacturing apparatus of Mark to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the introduction of a print delay between the timing of fluid exiting the nozzle and exposure to a curing source.
Regarding claim 2, the controller of combination Mark / Busbee is interpreted as being capable of performing the recited functions (see valve of [0185] of Busbee – one of ordinary skill in the art would recognize that valves control the flow rate and therefore the volume and speed of fluid passing therethrough per unit time – it is capable of discharging liquid where the volume/mass of the first droplet is smaller than the second droplet – Applicant has not recited that the diameter / size of the droplets is changing or that the mass of the second droplet is greater / less than the first droplet – either of those scenarios may overcome this claim interpretation subject to further search and consideration).
Regarding claim 3, the controller of Mark / Busbee is interpreted as being capable of performing the recited functions (see valve of Busbee [0185] – one of ordinary skill in the art would recognize that valves control the flow rate / speed / mass of fluid passing therethrough and therefore the volume / mass and speed /rate of fluid / liquid passing therethrough – it is interpreted as capable of discharging the first droplet with a speed of less than the second droplet as a manner of operating/intended use of the controller).
Regarding claim 4, the controller of Mark / Busbee is interpreted as being capable of performing the recited functions (the valve of Busbee [0185] can necessarily increase or decrease the mass flow rate / speed / velocity of the liquid such that the rate is decreasing over time by closing said valve slowly – from no liquid to maximum liquid and back down again as directed by the controller – this is interpreted as being capable of supplying materials to the nozzle/outlet where the kinetic energy of the later droplets is increasing – when the flow rate / volume / mass of the droplets increases over time this is sufficient to meet the claimed subject matter necessarily).
Regarding claim 5, the controller of Mark / Busbee is interpreted as being capable of performing the recited functions (the valve of [0185] of Busbee can increase or decrease the mass flow rate of the powder fluid such that the rate is decreasing over time – from no powder to maximum powder – the speed and kinetic energy are directly related by relationships understood by one of ordinary skill in the art – KE=.5*mass*[velocity]2 ; therefore the capacity to set the speed/velocity implies the capacity to set the kinetic energy – the speed of the nth droplet being less than the speed of the subsequent droplets is interpreted as an increasing flow rate – which is a manner of operating or intended use immediately envisaged in the use of the apparatus of Mark / Busbee).
Regarding claim 6, the controller of Mark / Busbee is interpreted as capable of decreasing the volume of liquid discharged over time (see valve of Busbee [0185] – the speed / volume / flow rate of Busbee decreasing over time in the controller of Busbee is immediately envisaged by one of ordinary skill in the art).
Regarding claim 7, the controller of Mark / Busbee is interpreted as capable of scanning the surface of the platform/carrier/stage with the nozzle / outlet multiple times (see gantry of Busbee [0117] and gantry of Mark [0106]).
Regarding claim 10, the combination Mark / Busbee is interpreted as being capable of processing multiple materials for the first and second droplets as different constraints on the intended use / article worked upon (see MPEP 2115 on the limited patentable weight accorded to the article worked upon / intended use of the apparatus / product claim – see abs which indicates that a plurality of materials can be used in the apparatus of Keicher, therefore Keicher’s disclosure is interpreted as anticipating the claimed subject matter).  See also Mark [0025] and Busbee [0008] which indicates that multiple materials may be utilized.  
Regarding claim 11, the combination Mark / Busbee mass flow controller / valve is interpreted as being capable of processing different materials (see abs – different materials have different specific gravities / densities relative to water necessarily and therefore the apparatus of is interpreted as capable of discharging materials of different specific gravities).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mark (WO 2014/197732), and further in view of Busbee (US 2019/0039310), and further in view of Yoo (US 2014/0065194).
Regarding claim 8, the combination Mark / Busbee does not disclose: wherein the resolution of the first and second droplets / flows of material are different.
In the same field of endeavor of additive manufacturing heads as Mark (see title, abs), Yoo discloses: wherein the print head can alter the resolution throughout the print (see [0120]).
To add the controller capable of varying the print resolution throughout the print of Yoo to the printer deposition head of Keicher had the benefit that it allowed for the improvement of operation and manufacture ([0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the variable resolution print head controller of Yoo with the print head of Mark to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of operation and manufacture.
Regarding claim 9, the combination Mark / Busbee / Yoo discloses: wherein the discharge resolution is controllable (see Yoo [0120] – the it “corresponds” or not to the discharge amount/mass/volume/flow rate directly/indirectly or not at all is taken as a manner of operating or intended use of the recited structures of the apparatus and accorded limited patentable weight in an apparatus claim).  
To have the resolution of the first droplet be higher or lower than a resolution of the second droplet would have been obvious to try to one of ordinary skill in the art as there were only three options (higher, lower and equal resolutions).  Doing so had the benefit that it improved operation and manufacture ([0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the resolutions of the first and second flows of powder/liquid as in Yoo with the print head of Mark to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of operation and manufacture and because doing so was obvious to try.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Mark (WO 2014/197732), and further in view of Busbee (US 2019/0039310), and further in view of Flitsch (US 2014/0374933) with evidence from Kokotov (US 2010/0176063).
Regarding claim 12, the combination Mark / Busbee discloses that the apparatus is capable of operating on different materials (abs) and therefore, is capable of operating on materials with different surface energies (interpreted broadly as surface tensions or free energies of surface tension, which are proportional to one another – the surface energy of the first droplet is less than the second droplet – to achieve different surface energies, there are a variety of approaches: changing the geometry/size of the droplets; changing the material composition of the droplets; …). 
Keicher does not disclose: wherein the surface energy or droplet size or composition is altered over time.
In the same field of endeavor of additive manufacturing heads as Mark (see title, abs), Flitsch discloses: wherein the printing head is capable of altering / controlling the size / temperature of the droplets ([0077] – this is interpreted as an obvious variant to the surface energy – which depends on size as understood by one of ordinary skill in the art – see evidenciary reference Kokotov [0005]).
To combine the controller function and nozzle to vary the surface energy of droplets as in Flitsch in the head of Mark was a suitable design for the additive manufacturing head and had the benefit that it allowed for the improvement of the additive manufacturing methods and made them more cost-effective ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the drop size control of Flitsch with the additive manufacturing head of Mark to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved cost-effectiveness of additive manufacturing.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (WO 2014/197732), and further in view of Busbee (US 2019/0039310), and Singer (US 2022/0234058).
	Regarding claim 12, the combination Mark / Busbee is silent as to the overlap between the droplets of the first and second materials.  
The BRI of this claim is that some of the first droplets are deposited simultaneously with the second droplets, however, Applicant has NOT recited that the controller / processing circuitry is configured to perform this method step and therefore it is interpreted by Examiner as a manner of operating / intended use of the recited structures and thereby accorded limited patentable weight in an apparatus / product claim.  See MPEP 2112.01 regarding the patentable weight accorded to product / apparatus claims with wherein clauses.
	In the same field of endeavor of stereolithographic apparatuses / products as Mark (see title, abs, [0116]), Singer discloses: multiple flow controls for the regulation of sprayed liquid solutions ([0116]) and further discloses the size control of the deposited material.  This meets the claimed subject matter since the kinetic energy is known to one of ordinary skill in the art to be related to the size / mass / diameter and velocity of the deposited droplets.  Therefore, controlling the flow rates of the two materials implies altered kinetic energy of the two droplets with different diameters and velocities, which meets the claimed subject matter. 
To add the multiple flow controls of Singer to the stereolithographic apparatus of Mark had the benefit that it improved the efficiency of the apparatus and reduced material wastes ([0051]).
It would have been obvious to one of ordinary skill in the art to combine the multiple flow controllers of Singer with the additive manufacturing apparatus / product of Mark to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved efficiency of the apparatus and reduction of material wastes. 
Conclusion
Citation of relevant / pertinent prior art: Regarding claim 12, Hart (US 2019/0232557) [0016] also recognizes that viscosity /surface tension control had implications in improvement of crack formation and is considered by Examiner to be combinable with Mark.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743